Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on November 10, 2021 in response to the Office action (OA) mailed on August 17, 2021 (“the previous OA”) have been fully considered. 

Support for claim 1 amendment can be found in paragraphs 0027 and 0048 of US Patent Application Publication No. 20200095475 A1 of the present application. 
   
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1-4 are allowed. 

Applicant’s amendment to claim 1 submitted on November 10, 2021 overcomes the 35 USC 112(a) rejection of claims 1-4 and the 35 USC 112(b) rejection of claims 1-4 as set forth in the previous OA.  Accordingly, claims 1-4 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
August 13, 2021